As filed with the Securities and Exchange Commission on April ^ 30, 2010 1940 Act File No. 811-2589 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. ^ 34 [X] EATON VANCE SERIES TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, including Area Code) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and address of agent for service) Throughout this Registration Statement, information concerning Tax-Managed Growth Portfolio (the Portfolio) (File No. 811-7409) is incorporated by reference from Amendment No. ^ 157 to the Registration Statement of Eaton Vance Mutual Funds Trust (File No. 2-90946 under the Securities Act of 1933 (the 1933 Act) (the Amendment), which was filed electronically with the Securities and Exchange Commission on April ^ 28, 2010 (Accession No. 0000940394- ^ 10-000471 ). The Amendment contains a prospectus (the Feeder Fund prospectus) and statement of additional information (Feeder Fund SAI) for Eaton Vance Tax-Managed Growth Fund 1.2 (the Feeder Fund), which invests substantially all of its assets in the Portfolio. The investment practices and policies of the Feeder Fund are substantially the same as those of the Portfolio. PART A Responses to Items 1, 2, 3 , 4 and ^ 13 have been omitted pursuant to Paragraph B2.(b) of the General Instructions to Form N-1A. Item ^ 5. Management (a) Investment Adviser Registrant incorporates by reference information concerning the Portfolios management from Fund Summaries  Management in the Feeder Fund prospectus. (b) Portfolio Manager(s) Registrant incorporates by reference information concerning the Portfolios management from Fund Summaries  Management in the Feeder Fund prospectus. Item 6. Purchase and Sale of Fund Shares (a) Purchase of Fund Shares Registrant does not offer shares of the Fund (as defined in Item 9 below) for sale. (b) Sale of Fund Shares A shareholder may redeem Fund shares on any business day, which is any day the New York Stock Exchange is open for business. You may redeem Fund shares directly from the Fund either by writing to Eaton Vance Group of Funds, 101 Sabin Street, Pawtucket, RI 02860, or by calling 1-866-910-2425. Item 7. Tax Information The Funds distributions are expected to be taxed as ordinary income and/or capital gains, unless you are exempt from taxation Item 8. Financial Intermediary Compensation Registrant incorporates by reference information concerning the Portfolios financial intermediary compensation from Payments to Broker-Dealers and Other Financial Intermediaries in the Feeder Fund prospectus. A-1 Item 9 . Investment Objectives, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings. (a) Eaton Vance Series Trust (the Registrant or the Trust) is an open-end diversified management investment company. The investment objective of Eaton Vance Tax-Managed Growth Fund 1.0 (the Fund), the sole series of the Registrant, is to achieve long-term, after-tax returns for its shareholders through investing in a diversified portfolio of equity securities. This objective is nonfundamental but the Trustees intend to submit any proposed change, that would be material to shareholders for approval. (b) and (c) The Fund seeks to achieve its investment objective by investing in the Portfolio. Registrant incorporates by reference information concerning the Portfolios investment objective and investment practices and risks from Fund Summaries and Investment Objectives & Principal Policies and Risks in the Feeder Fund prospectus. (d) Registrant incorporates by reference the description of the Portfolios policies and procedures with respect to the disclosure of portfolio holdings information from Information about the Funds under Shareholder Account Features in the Feeder Fund prospectus. Item ^ 10 . Management, Organization, and Capital Structure (a) Registrant incorporates by reference information concerning the Portfolios management from Management and Organization in the Feeder Fund prospectus. (b) Capital Stock ^ The Fund is the sole series of the Registrant, a Massachusetts business trust. The Fund does not hold annual shareholder meetings but may hold special meetings for matters that require shareholder approval (such as electing or removing trustees, approving management or advisory contracts or changing investment policies that may only be changed with shareholder approval). Item 11. Shareholder Information (a) Pricing The Fund values its shares once on each day the New York Stock Exchange (the Exchange) is open for trading, as of the close of regular trading on the Exchange (normally 4:00 p.m. New York time). The Funds net asset value per share is determined by its custodian, State Street Bank and Trust Company (State Street), (as agent for the Registrant) in the manner authorized by the Trustees of the Trust. Net asset value is computed by dividing the value of the Funds total assets, less its liabilities, by the number of Fund shares outstanding. Because the Fund invests its assets in an interest in the Portfolio, the Funds net asset value will reflect the value of its interest in the Portfolio (which, in turn, reflects the underlying value of the Portfolios assets and liabilities). Registrant incorporates by reference information concerning the computation of net asset value and valuation of Portfolio assets from Valuing Shares in the Feeder Fund prospectus and from Calculation of Net Asset Value in the Feeder Fund SAI. (b) Purchase of Fund Shares Not applicable. Registrant does not offer shares of the Fund for sale. A-2 (c) Redemption of Fund Shares A shareholder has the right to redeem Fund shares by delivering to the transfer agent during its business hours a written request in good order plus any share certificates, or stock powers if no certificates have been issued. Redemption will be made at the net asset value next computed after such delivery. Good order means that all relevant documents must be endorsed by the record owner(s) exactly as the shares are registered and the signature(s) must be Medallion signature guaranteed. A shareholder can obtain a Medallion signature guarantee at banks, savings and loan institutions, credit unions, securities dealers, securities exchanges, clearing agencies and registered securities association that participate in the Securities Transfer Agents Medallion Program, Inc. (STAMP, Inc.). Only Medallion signature guarantees issued in accordance with STAMP, Inc. will be accepted. In addition, in some cases, good order may require the furnishing of additional documentation if shares are registered in the name of a corporation, partnership or fiduciary. Payment normally will be made within seven days of the receipt of the aforementioned documents, reduced by any federal income tax required to be withheld. The Registrant reserves the right to pay the redemption or repurchase price of Fund shares in whole or in part by a distribution of portfolio securities in lieu of cash if, in the opinion of management, it seems advisable to do so; normally, when the redemption or repurchase price equals or exceeds $2,500 portfolio securities will be used by the Registrant. Any portfolio securities so distributed would be valued pursuant to the Portfolios valuation procedures. If the portfolio securities so distributed are sold by the redeeming shareholder, brokerage commissions or other transaction costs will be incurred in connection with such sale. The right to redeem shares of the Fund can be suspended and the payment of the redemption price deferred when the Exchange is closed (other than for customary weekend and holiday closings), during periods when trading on the Exchange is restricted as determined by the Securities and Exchange Commission (the SEC), or, to the extent otherwise permitted by the Investment Company Act of 1940, as amended (the 1940 Act), if an emergency exists as determined by the SEC, or during any other period permitted by order of the SEC for the protection of investors. (d) Dividends and Distributions Distributions from net investment income are paid at least quarterly and distributions from net realized long-term capital gains are paid at least annually. These distributions are paid in shares of the Fund computed at net asset value, subject to an option to each shareholder to elect to be paid in cash. (e) Frequent Purchases and Redemptions of Fund Shares In general, frequent purchases and redemptions of investment company shares may dilute the value of shares held by long-term shareholders. Excessive purchases and redemptions may disrupt efficient portfolio management, forcing an investment company to sell portfolio securities at inopportune times to raise cash, or cause increased expenses such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage, or increased administrative costs. The Boards of Trustees of the Eaton Vance Funds have adopted ^ policies to discourage short-term trading and market timing and to seek to minimize the potentially detrimental effects of frequent purchases and redemptions of ^ Fund shares. However, because the shares of the Fund are not offered for sale and shareholders may redeem their shares but not exchange them for shares of other Funds in the Eaton Vance group of funds, Eaton Vance believes the Fund is not susceptible to market timing or excessive trading. A-3 (f) Tax Consequences Since the Fund intends to distribute substantially all of its net investment income and net realized long-term capital gains to shareholders, it is not expected that the Fund will be required to pay any federal income taxes on such income and capital gains. However, shareholders of the Fund normally will have to pay federal income taxes and any state or local taxes, on any such distributions from investment income. After the end of each calendar year, each shareholder receives information for tax purposes regarding the distributions paid during the year and the amount of any distributions eligible for the dividends received deduction for corporations. Item ^ 12 . Distribution Arrangements (a) and (b) Not applicable (c) Whenever the Fund as an investor in the Portfolio is requested to vote on matters pertaining to the Portfolio (other than the termination of the Portfolios business, which may be determined by the Trustees of the Portfolio without investor approval), the Fund will hold a meeting of Fund shareholders and will vote its interest in the Portfolio for or against such matters proportionately to the instructions to vote for or against such matters received from Fund shareholders. The Fund shall vote shares for which it receives no voting instructions in the same proportion as the shares for which it receives voting instructions. Other investors in the Portfolio may alone or collectively acquire sufficient voting interests in the Portfolio to control matters relating to the operation of the Portfolio, which may require a Fund to withdraw its investment in the Portfolio or take other appropriate action. The Fund can withdraw from the Portfolio at any time. In the event the Fund withdraws all of its assets from the Portfolio, or the Board of Trustees of the Registrant determines that the investment objective of the Portfolio is no longer consistent with the investment objective of the Fund, such Trustees would consider what action might be taken, including investing the assets of the Fund in another pooled investment entity or retaining an investment adviser to manage the Funds assets in accordance with its investment objective. The Funds investment performance may be affected by a withdrawal of all its assets (or the assets of another investor) from the Portfolio. A-4 PART B Item ^ 14 . Cover Page and Table of Contents Not applicable Item ^ 15 . Fund History Registrant is a Massachusetts business trust organized on June 24, 1996. Registrant currently has one series, Eaton Vance Tax-Managed Growth Fund 1.0 (the Fund). Prior to March 1, 2001, the Fund was known as Capital Exchange Fund. Item ^ 16 . Description of the Fund and Its Investments and Risks Registrant is an open-end diversified management investment company. Part A contains information about the investment objective and policies of the Fund. This Part B should be read in conjunction with Part A. Capitalized terms used in this Part B and not otherwise defined have the meanings given them in Part A. Registrant incorporates by reference additional information concerning the investment policies of the Portfolio as well as information concerning the investment restrictions of the Portfolio from Strategies and Risks and Investment Restrictions in the Feeder Fund SAI. The Fund is subject to the same investment restrictions as the Portfolio. Registrant incorporates by reference the Portfolios portfolio turnover rates from Financial Highlights in the Feeder Fund prospectus. Item ^ 17 . Management of the Fund (a) - (b) Registrant incorporates by reference additional information concerning the management of the Portfolio from Management and Organization in the Feeder Fund SAI. As used in this filing, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc. and EVD refers to Eaton Vance Distributors, Inc. The Board of Trustees of Registrant has the same committees with the same composition as the committees of the Portfolios Board. B-1 Number of Portfolios in Fund Position(s) Term of Office Complex with the and Length Principal Occupation(s) During Overseen By Other Directorships Name and Date of Birth Fund/Portfolio of Service Past Five Years Trustee Held INTERESTED TRUSTEE THOMAS E. FAUST JR. Trustee of the Trustee since Chairman, Chief Executive O fficer ^ Director of EVC . 5/31/58 Trust and Vice 2007; Vice and President of EVC, Director and Formerly, Trustee of President President of the President of EV, Chief Executive Eaton Vance Credit Trust since 1998; Officer and President of Eaton Vance Opportunities Fund and of the and BMR, and Director of EVD. (2007-2010), Eaton Portfolio since Trustee and/or officer of ^ Vance Insured 2002 registered investment companies and Florida Plus ^ 3 private investment companies Municipal Bond managed by Eaton Vance or BMR. Fund (2007-2008) Mr. Faust is an interested person and Eaton Vance because of his positions with BMR, National Municipal Eaton Vance, EVC, EVD and EV, Income Trust (2007- which are affiliates of the Trust and Portfolio. ^ NONINTERESTED TRUSTEES BENJAMIN C. ESTY Trustee Since 2005 Roy and Elizabeth Simmons ^ ^ Formerly, 1/2/63 Professor of Business Trustee of Eaton Administration ^ and Finance Unit Vance Credit Head, Harvard University Graduate Opportunities Fund School of Business Administration. (2005-2010), Eaton Vance Insured Florida Plus Municipal Bond Fund (2005-2008) and Eaton Vance National Municipal Income Trust (2006- ALLEN R. FREEDMAN Trustee Since 2007 Private Investor and Consultant. ^ Director of 4/3/40 Former Chairman (2002-2004) and a Assurant, Inc. Director (1983-2004) of Systems & (insurance provider), Computer Technology Corp. and Stonemor (provider of software to higher Partners L.P. (owner education). Formerly, a Director of and operator of Loring Ward International (fund cemeteries) . distributor) (2005-2007). Formerly, Formerly, Trustee of Chairman and a Director of Indus Eaton Vance Credit International, Inc. (provider of Opportunities Fund enterprise management software to (2007-2010), Eaton the power generating industry) (2005- Vance Insured 2007). Florida Plus Municipal Bond Fund (2007-2008) and Eaton Vance National Municipal Income Trust (2007- B-2 Number of Portfolios in Fund Position(s) Term of Office Complex with the and Length Principal Occupation(s) During Overseen By Other Directorships Name and Date of Birth Fund/Portfolio of Service Past Five Years Trustee Held ^ WILLIAM H. PARK Trustee Since 2003 ^ Vice Chairman, Commercial ^ ^ Formerly, 9/19/47 Industrial Finance Corp. (specialty Trustee of Eaton finance company) (since 2006). Vance Credit Formerly, President and Chief Opportunities Fund Executive Officer, Prizm Capital (2005-2010), Eaton Management, LLC (investment Vance Insured management firm) (2002-2005). Florida Plus Formerly, Executive Vice President Municipal Bond and Chief Financial Officer, United Fund (2003-2008) Asset Management Corporation (an and Eaton Vance institutional investment management National Municipal firm) (1982-2001). Formerly, Senior Income Trust (2003- Manager, Price Waterhouse (now PricewaterhouseCoopers) (an independent registered public accounting firm) (1972-1981). ^ RONALD A. PEARLMAN Trustee Since ^ Professor of ^ Law, Georgetown ^ ^ Formerly, 7/10/40 University ^ Law Center. Formerly, Trustee of Eaton Deputy Assistant Secretary (Tax Vance Credit Policy) and Assistant Secretary (Tax Opportunities Fund Policy), U.S. Department of the (2005-2010), Eaton Treasury (1983-1985). Formerly, Vance Insured Chief of Staff, Joint Committee on Florida Plus Taxation, U.S. Congress (1988-1990). Municipal Bond Fund (2003-2008) and Eaton Vance National Municipal Income Trust (2003- ^ HELEN FRAME PETERS Trustee Since ^ ^ Professor of Finance, Carroll ^ ^ Director of BJs 3/22/48 School of Management, Boston Wholesale Club, College. Formerly, Dean, Carroll Inc. (wholesale club School of Management, Boston retailer). Formerly, College (2000-2002). Formerly, Trustee of SPDR Chief Investment Officer, Fixed Index Shares Funds Income, Scudder Kemper Investments and SPDR Series (investment management firm) (1998- Trust (exchange 1999). Formerly, Chief Investment traded funds) (2000- Officer, Equity and Fixed Income, 2009). Formerly, Colonial Management Associates Director of Federal (investment management firm) (1991- Home Loan Bank of Boston (a bank for banks) (2007-2009). Formerly, Trustee of Eaton Vance Credit Opportunities Fund (2008-2010). B-3 Number of Portfolios in Fund Position(s) Term of Office Complex with the and Length Principal Occupation(s) During Overseen By Other Directorships Name and Date of Birth Fund/Portfolio of Service Past Five Years Trustee Held ^ HEIDI L. STEIGER ^ Trustee ^ Since ^ ^ Managing Partner, Topridge ^ ^ Director of 7/8/53 Associates LLC (global wealth Nuclear Electric management fi rm) (since 2008); Insurance Ltd. Senior Adviser (since 2008), (nuclear insurance President (2005-2008), Lowenhaupt provider), Aviva Global Advisors, LLC (global wealth USA (insurance management firm). Formerly, provider) and CIFG President and Contributing Editor, (family of financial Worth Magazine (2004-2005). guaranty companies) Formerly, Executive Vice President and Advisory and Global Head of Private Asset Director of Management (and various other Berkshire Capital positions), Neuberger Berman Securities LLC (investment firm) (1986-2004). (private investment banking firm). Formerly, Trustee of Eaton Vance Credit Opportunities Fund (2007-2010), Eaton Vance Insured Florida Plus Municipal Bond Fund (2007-2008) and Eaton Vance National Municipal Income Trust (2007- LYNN A. STOUT Trustee Since 2003 Paul Hastings Professor of Corporate Formerly, Trustee of 9/14/57 and Securities Law (since 2006) and Eaton Vance Credit Professor of Law (2001-2006), Opportunities Fund University of California at Los (2005-2010), Eaton Angeles School of Law. Nationally- Vance Insured recognized expert on corporate law, Florida Plus corporate governance, and securities Municipal Bond regulation and author of numerous Fund (2002-2008) academic and professional papers on and Eaton Vance these topics. National Municipal Income Trust (1998- B-4 Number of Portfolios in Fund Position(s) Term of Office Complex with the and Length Principal Occupation(s) During Overseen By Other Directorships Name and Date of Birth Fund/Portfolio of Service Past Five Years Trustee Held RALPH F. VERNI Chairman of Chairman of the Consultant and private investor. Formerly, Trustee of 1/26/43 the Board and Board since 2007 Formerly, Chief Investment Officer Eaton Vance Credit Trustee and Trustee since (1982-1992), Chief Financial Officer Opportunities Fund (1988-1990) and Director (1982- (2005-2010), Eaton 1992), New England Life. Formerly, Vance Insured Chairperson, New England Mutual Florida Plus Funds (1982-1992). Formerly, Municipal Bond President and Chief Executive Fund (2005-2008) Officer, State Street Management & and Eaton Vance Research (1992-2000). Formerly, National Municipal Chairperson, State Research Mutual Income Trust (2006 Funds (1992-2000). Formerly, Director, W.P. Carey, LLC (1998- 2004) and First Pioneer Farm Credit Corp. (2002-2006). (1) Includes both master and feeder funds in a master-feeder structure. - Position(s) with Term of Office the and Length of Name and Date of Birth Fund/Portfolio Service Principal Occupation(s) During Past Five Years DUNCAN W. RICHARDSON President Since 2002 Director of EVC ^ and Executive Vice President and Chief 10/26/57 Equity Investment Officer of EVC, Eaton Vance and BMR. Officer of ^ 85 registered investment companies managed by Eaton Vance or BMR. BARBARA E. CAMPBELL Treasurer Of the Trust since Vice President of Eaton Vance and BMR. Officer of ^ 6/19/57 2005; and of the registered investment companies managed by Eaton Vance or Portfolio since BMR. 2007 MAUREEN A. GEMMA Secretary and Secretary since Vice President of Eaton Vance and BMR. Officer of ^ 5/24/60 Chief Legal 2007 and Chief registered investment companies managed by Eaton Vance or Officer Legal Officer since BMR. 2008 ^ PAUL M. ^ ONEIL Chief Since 2004 Vice President of Eaton Vance and BMR. Officer of ^ 7/11/53 Compliance registered investment companies managed by Eaton Vance or Officer BMR. B-5 Share Ownership. The following table shows the dollar range of equity securities beneficially owned by each Trustee in the Fund and in all Eaton Vance Funds overseen by the Trustee as of December 31, 2007. Dollar Range of Equity Aggregate Dollar Range of Equity Securities Securities Owned in Owned in All Registered Funds Overseen by Name of Trustee the Fund Trustee in the Eaton Vance Fund Complex Interested Trustee Thomas E. Faust Jr. None over $100,000 Noninterested Trustees Benjamin C. Esty None over $100,000 Allan R. Freedman None over $100,000 William H. Park None over $100,000 ^ Ronald A. Pearlman None over $100,000 Helen Frame Peters None ^ over $100,000 Heidi L. Steiger None ^ over $100,000 Lynn A. Stout None over $100,000* Ralph F. Verni None over $100,000* * Includes shares which may be deemed to be beneficially owned through a Trustee Deferred Compensated Plan. As of December 31, ^ , no noninterested Trustee or any of their immediate family members owned beneficially or of record any class of securities of EVC, EVD or any person controlling, controlled by or under common control with EVC or EVD. During the calendar years ended December 31, ^ 2008 and December 31, ^ , no noninterested Trustee (or their immediate family members) had: 1. Any direct or indirect interest in Eaton Vance, EVC, EVD or any person controlling, controlled by or under common control with EVC or EVD; 2. Any director or indirect material interest in any transaction or series of similar transactions with (i) the Trust or any Fund; (ii) another fund managed by EVC, distributed by EVD or a person controlling, controlled by or under common control with EVC or EVD; (iii) EVC or EVD; (iv) a person controlling, controlled by or under common control with EVC or EVD; or (v) an officer of any of the above; or 3. Any direct or indirect relationship with (i) the Trust or any Fund; (ii) another fund managed by EVC, distributed by EVD or a person controlling, controlled by or under common control with EVC or EVD; (iii) EVC or EVD; (iv) a person controlling, controlled by or under common control with EVC or EVD; or (v) an officer of any of the above. During the calendar years ended December 31, ^ 2008 and December 31, ^ , no officer of EVC, EVD or any person controlling, controlled by or under common control with EVC or EVD served on the Board of Directors of a company where a noninterested Trustee of the Trust or the Portfolio or any of their immediate family members served as an officer. B-6 ^ (c) The fees and expenses of those Trustees of the Registrant and the Portfolio who are not members of the Eaton Vance organization (noninterested Trustees) are paid by the Registrant and the Portfolio, respectively. (The Trustees of the Registrant and the Portfolio who are members of the Eaton Vance organization receive no compensation from the Registrant or the Portfolio.) For the fiscal year ended December 31, 2008, the noninterested Trustees of the Registrant and the Portfolio earned the following compensation in their capacities as Trustees from the Trust and the Portfolio. For the year ended December 31, 2008, the noninterested Trustees earned the following compensation in their capacities as Trustees of the funds in the Eaton Vance fund complex: Benjamin C. Allen R. William H. Ronald A. Helen Frame Heidi L. Lynn A. Ralph F. Esty Freedman Park Pearlman Peters Steiger Stout Verni Trust $62 $57 $62 $62 $50 $57 $62 $88 Portfolio 6,284 5,737 6,284 6,284 5,010 5,737 6,284 4,979 Total Compensation From Complex $230,000 $210,000 $209,167 $230,000 $183,750 $210,000 $230,000 $325,000 (1) As of May 1, ^ , the Eaton Vance fund complex consists of ^ 181 registered investment companies or series thereof.
